Citation Nr: 1627131	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-19 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had honorable active duty service from December 1971 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in June 2013.  A transcript is of record.  His claim was denied by the Board in an April 2015 decision.

The Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court) and in an undated Joint Motion for Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate the April 2015 Board decision that denied entitlement to service connection for diabetes mellitus, claimed as a result of herbicide exposure.  In a February 2016 Order, the Court granted the Joint Motion.

The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  Exposure to herbicides in service has not been established. 

2.  Diabetes mellitus was not manifest in service or within one year of separation, and there is no competent evidence suggesting the condition is related to service.



CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in September 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are post-service medical records.  The Veteran was afforded a hearing before the DRO and a copy of the transcript is in the claims file.   Neither the Veteran nor his representative has alleged any deficiency in the hearing.  See Scott, 789 F.3d 1375.

The Board acknowledges that no medical examination or opinion was obtained in this case.  However, the Veteran does not allege that his diabetes is related to service for reasons other than his claimed herbicide exposure, and the evidence does not suggest his diabetes is otherwise related to service or was manifested within one year of discharge from service.  Accordingly, an examination is not required.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For certain chronic disorders, to include diabetes mellitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

A veteran who, during active military, naval, or air service, served in the Republic    of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  These provisions will be discussed more fully below.  

A presumption of service connection exists if a veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include Type II diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed diabetes mellitus due to exposure to Agent Orange during his active duty service.  Specifically, he asserts that he served aboard the USS Hector (AR-7) while it was anchored in Da Nang Harbor between April and July 1972 and while it was anchored in Vung Tau Harbor conducting fleet repairs during the same cruise, and that he was exposed to herbicides while on board.  He testified in June 2013 that the ship was anchored out rather than on a moor or pier, but that they were anchored close to land.  Service personnel records establish that the Veteran served aboard the USS Hector, but he has consistently denied that he went ashore or ever set foot in the Republic of Vietnam.  See VA Forms 21-4138 dated July 2011 and April 2012; June 2013 VA Form 9.  

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with diabetes mellitus.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.  As discussed above, service connection for diabetes mellitus can be established as directly related to service or as presumptively related to service if it manifests within one year of the Veteran's discharge from service or if the Veteran was exposed to herbicide agents during service.  

Service treatment records contain no indication of, complaints of, treatment for,     or diagnosis of diabetes mellitus.  The Veteran's November 1975 separation examination reflects that clinical evaluation of the endocrine system was normal.  

The first treatment for diabetes mellitus following service was in October 2010, when a private treatment record reflected an assessment of "diabetes mellitus: diet controlled".  A June 2011 private treatment record documents that the Veteran had  a six year history of diabetes mellitus, placing diagnosis sometime in 2005.  

Turning first to the claim for presumptive service connection based on herbicide exposure, the Veteran asserts that it should be presumed he was exposed to herbicide agents while stationed on board the USS Hector.  As noted above, the Veteran has consistently denied that he went ashore or ever set foot in the Republic of Vietnam.  See VA Forms 21-4138 dated July 2011 and April 2012; June 2013 VA Form 9.  

The Board denied the claim in April 2015 based on a determination that the Veteran did not assert, and the evidence did not show, that he served on the inland waters of Vietnam and that absent a showing that the Veteran set foot in Vietnam or served in the inland waterways, service connection was not warranted on a presumptive basis pursuant to 38 C.F.R. §§ 3.307(a) (6) (iii), 3.309(e).

The Joint Motion pointed out that 10 days following the issuance of the Board decision, the Court issued its decision in Gray v. McDonald, 27 Vet. App. 313 (2015), in which it held that VA's interpretation of 38 C.F.R. § 3.307 - specifically whether Da Nang Harbor constituted an inland waterway or an offshore waterway - was flawed.  The parties agreed that the Board should reconsider its determination that the record was void of evidence that the Veteran served in the inland waterways of Vietnam and that the Board must readjudicate whether the USS Hector operated in inland waterways or offshore waterways consistent with its reevaluated definition of inland waterways.  

Following the decision in Gray, VA amended its Adjudication Procedure Manual.  In pertinent part, the amendments define inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways    to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading    to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway   will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See M21-1, IV.ii.1.H.2.c.  Offshore waters are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence; to include salty and brackish waters situated between rivers and the open ocean.  See M21-1, IV.ii.1.H.2.b.  Da Nang Harbor and Vung Tau Harbor are both considered to be offshore waters of the Republic of Vietnam.  See M21-1, IV.ii.1.H.2.c.

Given that neither harbor the USS Hector was anchored in is considered an inland waterway subject to the presumption of exposure to herbicide agents, service connection for diabetes mellitus on this basis must be denied.  38 C.F.R. §§ 3.307 (a)(6)(i) and (iii); 3.309 (e).  

Additionally, the Board finds that service connection for diabetes on a direct basis     is not warranted.  The Veteran's service treatment records are negative for complaints, findings, or diagnosis of diabetes, and there is no medical evidence even suggesting the condition is related to military service for reasons other than claimed herbicide exposure.  Moreover, there is no competent evidence showing the Veteran had diabetes to a compensable degree within the year following discharge from service.  Rather, the medical evidence indicates the Veteran's diabetes mellitus began sometime in 2005, approximately 30 years after discharge.  Accordingly, service connection as a presumptive condition under 38 C.F.R. § 3.309(a) is not warranted. 

In sum, diabetes was not shown in service or for many years thereafter, and there       is no competent evidence suggesting the condition is related to service.  Moreover,  the most probative evidence is against a finding that the Veteran was exposed to herbicide agents during service.  Thus, the preponderance of evidence is against the claim, and service connection for diabetes mellitus is denied. 

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


